Case 7:16-cr-00088-VB Document 107 Filed 08/27/20 Page 1of1
Case 7:16-cr-00088-VB Document 106 Filed 08/26/20 Page 3 of 4

IN THE UNITED STATES DISTRICT COURT.
FOR THE SOUTHERN DISTRICT OF NEW YORK:

UNITED STATES OF AMERICA

 

vs.
BALDEV TAL

ORDER

AND NOW this2-7 fay of frasuyt , 2020, pursuant to the Defendant’s Amedned

Emergency Motion for Permission to Travel, it is hereby ORDERED as follows:
Baldev

1, At Tal shall be permitted to submit an application for a new United States passport
only for purposes of emergency travel to India for his mother’s funeral.

2. Mr. Tal shall be permitted to travel from August 30, 2020 to September 20, 2020 to
Phagwara, India.

3. Upon Mr. Tal’s return, he shall contact his Probation Officer and surrender his passport
until he successfully completes his term of supervised release.

4, Mr. Tal may not use his Passport to travel to any other destination outside the United

States.

' ORDERED:

VAL (

HONORABLE VIN@ENT L. BRICCETTI
U.S. DISTRICT COURT JUDGE

(27/2

 
